Case 1:21-cr-00514-EGS Document 10 Filed 08/10/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on May 25, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
V. : MAGISTRATE NO. 21-MJ-523
REGINALD DEVON COOPER, : VIOLATIONS:
DANIEL MICHAEL AUGBURN, and ; 18 U.S.C. § 1951
RASHAAD ROBINSON, : (Interference with Interstate
: Commerce by Robbery)
Defendants. : 18 U.S.C. § 924(c)(1)(A) (ii)

(Using, Carrying, Brandishing, and
Possessing a Firearm During and in
Relation to a Crime of Violence)

INDICTMENT

The Grand Jury charges that:
COUNT ONE

On or about June 26, 2021, in the District of Columbia, defendants REGINALD DEVON
COOPER, DANIEL MICHAEL AUGBURN, and RASHAAD ROBINSON, did unlawfully
obstruct, delay and affect, and attempt to obstruct, delay and affect, commerce as that term is
defined in Title 18, United States Code, Section 1951, and the movement of articles and
commodities in such commerce, by robbery as that term is defined in Title 18, United States Code,
Section 1951, in that the defendants REGINALD DEVON COOPER, DANIEL MICHAEL
AUGBURN, and RASHAAD ROBINSON, did unlawfully take and obtain personal property
consisting of U.S. currency and marijuana products belonging to the “DC Exotica” store located
at 734 7th Street, SE, #2, Washington, D.C., from the presence of an agent against his will by

means of actual and threatened force, violence, and fear of injury, immediate and future, to his
Case 1:21-cr-00514-EGS Document 10 Filed 08/10/21 Page 2 of 2

person, while the agent was engaged in commercial activities as an agent of the “DC Exotica”
store, that is engaged in activities that affects interstate commerce.

(Interference with Interstate Commerce by Robbery, in violation of Title 18, United
States Code, Section 1951)

COUNT TWO
On or about June 26, 2021, within the District of Columbia, defendants REGINALD
DEVON COOPER and RASHAAD ROBINSON, did unlawfully and knowingly use, carry, and
brandish a firearm during and in relation to, and possess a firearm in furtherance of, a crime of
violence, for which he may be prosecuted in a court of the United States, that is, Count One of this
indictment, which is incorporated herein, a firearm.

(Using, Carrying, Brandishing, and Possessing a Firearm During and in Relation to
a Crime of Violence, in violation of Title 18, United States Code, Sections

924(c)(1)(A)Gi))

A TRUE BILL:

. f Y Mb Jere. FOREPERSON.

Attorney of the United States in
and for the District of Columbia
